Wakner, Chief Justice,
concurring.
In my judgment, the Act of the General Assembly of the 13th of October, 1870, denying to the plaintiff the aid of the Courts to collect his debt until the taxes thereon had been duly paid for each year, as required by the terms and provisions thereof, is unconstitutional and void for the reasons expressed in my dissenting opinions in the cases of Walker vs. Whitehead, 43 Georgia Reports, 553; Allison, Anderson & Company vs. Graham, 45 Georgia Reports, 355, and in my concurring opinion in Lott vs. Dysart, 45 Georgia Reports, 358. The case of Walker vs. Whitehead was taken up from this Court by writ of error to the Supreme Court of the United States, and has been recently decided by the unanimous judg*127ment of that Court. In delivering its judgment as to the validity of the Act of 13th October, 1870, the Court say that “a clearer case of impairing the obligation of a contract, within the meaning of the Constitution, can hardly occur.” In the case of Walker vs. Whitehead, the question was distinctly made before this Court that the Act of 13th October, 1870, was void because it impaired the obligation of the contract in violation of the Constitution of the United States. The majority of this Court held, and decided, that the Act was a constitutional law, and did not impair the obligation of contracts as prohibited by the Constitution of the United States. That question was distinctly made in the record before this Court, and, as a matter of course, was as distinctly made in that same record' when it was taken up to the Supreme Court of the United States by writ of error for review and adjudication there: See Walker vs. Whitehead, 43 Georgia Reports, 538. If the judgment of the Supreme Court of the United States had been in favor of the constitutionality of the law, the decision of that tribunal would have been an authoritative and binding decision upon the question involved, and I should unhesitatingly have acquiesced in it, because it would have been my plain duty as a judicial officer of the State, sworn to support tire Constitution of the United States, to have done so.
But as the appellate tribunal has, in the exercise of its appropriate jurisdiction, declared the law in question unconstitutional and void, it is equally authoritative and binding upon the Courts of this State. And such was the opinion and judgment of this Court in Mosely vs. Hogg, 45 Georgia Reports, 599. After the Supreme-Court of the United States had decided the question in the case of White vs. Hart, taken up from this Court, that the clause of the Constitution of 1868, which denied to the Courts of this State jurisdiction or authority to give judgment on or enforce any debt the consideration of which was a slave or slaves, or the hire thereof, was in violation of the Constitution of the United States, and, therefore, void, the case of Mosely vs. Hogg came before *128this Court in a suit on a note given for the hire of a slave. In concurring in the judgment of the Court in that case, my brother, McCay, properly said: “ I concur in the judgment of reversal on the sole ground that the Supreme Court of the United States having decided in the case of White vs. Hart that the 17th section, Article V., of the Constitution of 1868 is void, this Court is bound to conform its judgment. to the decision and judgment of the appellate tribunal having jurisdiction of the question.” In the case of Walker vs. Whitehead, the Supreme Court of the United States had the same jurisdiction of the question whether the Act of 13th October, 1870, was a valid constitutional law or not, as it had of the question in White vs. Hart, whether the 17th section of Article Y. of the Constitution of 1868 was a valid or void law, and having decided the question that the Act of 13th of October, 1870, is an unconstitutional and void law, this Court is as much bound to conform its judgment to the decision and judgment of the appellate tribunal having jurisdiction of the question in that ease, as it was in the case of White vs. Hart. If not, why not, is the question to be answered. The question involved in both cases for the decision of the appellate tribunal was the constitutionality or unconstitutionality of a State law according to the provisions of the Constitution of the United States. The question decided in Walker vs. Whitehead by the Supreme Court of the United States was, that the Act of the 13th of October, 1870, is an unconstitutional void law, and, consequently, does not affect or control the legal rights of anybody, either in this or any other Court. I am, therefore, of the opinion that the judgment of the Court below should be reversed.